Citation Nr: 0211672	
Decision Date: 09/10/02    Archive Date: 09/19/02

DOCKET NO.  01-01 062	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Detroit, Michigan


THE ISSUE

Entitlement to service connection for skin cancer of the 
face, hands, back, and left ear.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

A. Masterson, Associate Counsel



INTRODUCTION

The veteran had active military service from October 1945 to 
December 1947.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a June 2000 RO rating decision.  This 
case was previously before the Board in August 2001, when it 
was remanded for additional development. 


FINDING OF FACT

The veteran's tropical sun exposure while in service likely 
resulted in basal cell carcinoma and squamous cell carcinoma.


CONCLUSION OF LAW

The veteran has basal cell carcinoma and squamous cell 
carcinoma that are the result of disease or injury incurred 
during active military service.  38 U.S.C.A. § 1110 (West 
Supp. 2002); 38 C.F.R. § 3.303 (2001).  


REASONS AND BASES FOR FINDING AND CONCLUSION

The veteran argues that his skin cancer of the face, back, 
ears, and hands should be service connected because he was 
exposed to radiation during service, resulting in his skin 
cancer. 

Service connection is warranted where the evidence of record 
establishes that a particular injury or disease resulting in 
disability was incurred in the line of duty in the active 
military service or, if pre-existing such service, was 
aggravated by service.  38 U.S.C.A. § 1110 (West Supp. 2002); 
38 C.F.R. § 3.303(a) (2001).  When disease is shown as 
chronic in service, or within a presumptive period so as to 
permit a finding of service connection, subsequent 
manifestations of the same chronic disease at any later date 
are service connected unless clearly attributable to 
intercurrent causes.  38 U.S.C.A. §§ 1101, 1112 (West 1991 & 
Supp. 2002); 38 C.F.R. §§ 3.303(b), 3.307, 3.309 (2001). 
Further, if a condition noted during service is not shown to 
be chronic, then generally, a showing of continuity of 
symptoms after service is required for service connection.  
38 C.F.R. § 3.303.  Service connection may be granted for a 
disease first diagnosed after service when all of the 
evidence establishes that the disease was incurred in 
service.  Id.

Service connection for a disability claimed to be 
attributable to exposure to ionizing radiation during service 
can be demonstrated by three different methods.  See Hilkert 
v. West, 12 Vet. App. 145 (1999); aff'd, 232 F.3d 908 (Fed. 
Cir. 2000) (table).  First, there are certain types of cancer 
that are presumptively service connected specific to 
radiation-exposed veterans under 38 U.S.C.A. § 1112(c); 
38 C.F.R. § 3.309(d).  Second, service connection may be 
established under 38 C.F.R. § 3.303(d) with the assistance of 
the procedural advantages prescribed in 38 C.F.R. § 3.311, if 
the condition at issue is one of the "radiogenic diseases" 
listed in 38 C.F.R. § 3.311(b).  Third, direct service 
connection may be established under 38 C.F.R. § 3.303(d) by 
showing that the disease or malady was incurred during or 
aggravated by service 

Certain specified disabilities becoming manifest in a 
"radiation-exposed veteran" shall be service connected.  See 
38 U.S.C.A. § 1112(c)(1), (2); 38 C.F.R. § 3.309(d)(1), (2).  
The term "radiation-exposed veteran" means a veteran who 
participated in a "radiation-risk activity."  See 38 U.S.C.A. 
§ 1112(c)(3)(A); 
38 C.F.R. § 3.309(d)(3)(i).  The term "radiation-risk 
activity" means onsite participation in a test involving the 
atmospheric detonation of a nuclear device; the occupation of 
Hiroshima or Nagasaki, Japan during the period beginning on 
August 6, 1945, and ending on July 1, 1946; or internment as 
a prisoner of war of Japan during World War II resulting in 
an opportunity for exposure to radiation comparable to those 
occupying Hiroshima or Nagasaki; or certain service on the 
grounds of a gaseous diffusion plant in Paducah Kentucky, 
Portsmouth, Ohio, or at area K25 at Oak Ridge Tennessee; or 
certain service on Amchitka Island, Alaska.  See 38 U.S.C.A. 
§ 1112(c)(3)(B); 38 C.F.R. § 3.309(d)(3)(ii).

VA has established special procedures to follow for those 
seeking compensation for diseases related to exposure to 
radiation in service.  See Veterans' Dioxin and Radiation 
Exposure Compensation Standards Act, Pub. L. No. 98-542, 98 
Stat. 2725 (1984); 38 C.F.R. § 3.311.  This regulation 
provides that: 

In all claims in which it is established 
that a radiogenic disease first became 
manifest after service . . . and it is 
contended the disease is a result of 
exposure to ionizing radiation in 
service, an assessment will be made as to 
the size and nature of the radiation dose 
or doses.  When dose estimates provided . 
. . are reported as a range of doses to 
which a veteran may have been exposed, 
exposure at the highest level of the dose 
range reported will be presumed.

Hilkert, 12 Vet. App. at 148; 38 C.F.R. 
§ 3.311(a)(1).

This regulation establishes a series of chronological 
obligations upon both parties.  See Wandel v. West, 11 Vet. 
App. 200 (1998).  First, the veteran must establish that he 
suffers from a radiogenic disease.  See 38 C.F.R. 
§ 3.311(b)(2).  This disease must manifest within a certain 
time period.  See 38 C.F.R. § 3.311(b)(5).  Once a claimant 
has established a diagnosis of a radiogenic disease within 
the specified period and claims that the disease is related 
to radiation exposure while in service, VA must then obtain a 
dose assessment.  38 C.F.R. § 3.311(a)(1).  After it is 
determined by the dose assessment that the veteran was 
exposed to radiation, the RO is then required to refer the 
case to the Under Secretary for Benefits for further 
consideration. 38 C.F.R. § 3.311(b); Hilkert, 12 Vet. App. at 
148.

When the claim is referred, the Under Secretary for Benefits 
shall consider the claim with reference to the factors 
specified in 38 C.F.R. § 3.311(e) and may request an advisory 
opinion from the Under Secretary for Health.  38 C.F.R. 
§ 3.311(c)(1); Hilkert, 12 Vet. App. 145 

After referral, the Under Secretary for Benefits must then 
determine the likelihood that the claimant's exposure to 
radiation in service resulted in the radiogenic disease.  See 
38 C.F.R. § 3.311(c)(1).  This section provides two options: 

(i) If after such consideration the Under 
Secretary for Benefits is convinced sound 
scientific and medical evidence supports 
the conclusion it is at least as likely 
as not the veteran's disease resulted 
from exposure to radiation in service, 
the Under Secretary for Benefits shall so 
inform the regional office of 
jurisdiction in writing.  The Under 
Secretary for Benefits shall set forth 
the rationale for this conclusion, 
including an evaluation of the claim 
under the applicable factors specified in 
paragraph (e) of this section. 

(ii) If the Under Secretary for Benefits 
determines there is no reasonable 
possibility that the veteran's disease 
resulted from radiation exposure in 
service, the Under Secretary for Benefits 
shall so inform the regional office of 
jurisdiction, in writing, setting forth 
the rationale for this conclusion.

38 C.F.R. § 3.311(c)(1); Hilkert, 12 Vet. App. 148-49. 

Since this determination relies heavily on medical and 
scientific findings and analysis, the Under Secretary for 
Benefits may request an advisory opinion from the Under 
Secretary for Health to assist in carrying out the obligation 
imposed by this regulation.  See 38 C.F.R. § 3.311(c)(1) 
(authorizing the Under Secretary for Benefits to request an 
advisory opinion from the Under Secretary for Health).  

Two recent VA regulations related to radiation do not affect 
the outcome in this case. A revision to 38 C.F.R. § 
3.311(b)(3) and (b)(4), effective February 14, 2002 (67 Fed. 
Reg. 6870-6871 (2002)), involves only one disability, 
polycythemia vera, which is not at issue in this case.  A 
revision to 38 C.F.R. § 3.309(d), effective March 26, 2002 
(67 Fed. Reg. 3612-3616 (2002)), adds cancers of the bone, 
brain, colon, lung, and ovary to the list of diseases that 
may be presumptively service connected. Again, those 
disabilities are not subjects of the veteran's claim. The 
regulation further amends the definition of the term 
"radiation-risk activity" to include veterans' presence at 
certain additional locations.  Since the veteran has already 
been acknowledged to be a radiation-exposed veteran, as will 
be discussed below, this new regulation is not pertinent to 
this case.
Presumptive Service Connection Under 38 C.F.R. § 3.309

Private medical records from M.D.S., M.D., reveal that the 
veteran was diagnosed with basal cell carcinoma of the left 
ear in April 1997.  He was diagnosed with squamous cell 
carcinoma of the jaw in November 1998.

Correspondence from the Defense Threat Reduction Agency 
(DTRA), dated in February 2000, confirms that the veteran 
participated in Operation CROSSROADS, an atmospheric nuclear 
test series consisting of two detonations and occurring at 
the Bikini Atoll in July 1946.  The veteran arrived in the 
Marshall Islands aboard U.S.S. Chowanoc in May 1946.  It was 
noted that dosimetry records had not been located for the 
veteran, indicating that he likely was not issued film badges 
during the operation.  It was further noted that in the 
absence of such dosimetric data, the veteran's dose was 
reconstructed on the basis of his known or presumed 
activities at CROSSROADS.  The veteran's total reconstructed 
dose was 0.9 rem, with an upper bound of 2.2 rem.  It was 
noted that the veteran was exposed to contaminated water that 
splashed back onto the Chowanoc during the washdown of target 
ships, leading to a beta radiation dose of as much as 0.7 rem 
to the skin.  A skin dose assessment concluded that the dose 
to the skin of the veteran's face, back, and hands was 2.9 
rem.   

Therefore, as his exposure to ionizing radiation during 
service is clearly evident, this point is conceded.  However, 
although the veteran met the criteria for a "radiation-
exposed veteran" under 38 U.S.C.A. § 1112(c)(3) and 38 C.F.R. 
§ 3.309(d)(3), basal cell carcinoma and squamous cell 
carcinoma are not among the "radiogenic diseases" listed 
under either 38 U.S.C.A. § 1112(c)(2) or 38 C.F.R. 
§ 3.309(d)(2) as being recognized by VA--on a presumptive 
basis--as a residual of such exposure.  Accordingly, service 
connection for skin cancer may not be presumed under 
38 U.S.C.A. § 1112(c) or 38 C.F.R. § 3.309(d)(2).  

Service Connection for a Radiogenic Disease Under 3.311 

Service connection, however, also may be established for 
disabilities deemed as "radiogenic diseases" pursuant to 
38 C.F.R. § 3.311.  Skin cancer is considered to be a 
potentially radiogenic disease under this regulation.  See 
38 C.F.R. § 3.311(b)(2).  In addition, the veteran's skin 
cancer was clearly manifested at least five years after 
exposure.  See 38 C.F.R. § 3.311(b)(5).  Consequently, the 
veteran is entitled to the procedural advantages set forth in 
38 C.F.R. § 3.311 (2001).  However, 38 C.F.R. § 3.311 
requires that a causal link be demonstrated between radiation 
exposure in service and the subsequent development of skin 
cancer.  Under 38 C.F.R. § 3.311, causation is not presumed 
but must be shown.  Moreover, under the relevant sections of 
38 C.F.R. § 3.311, when a radiogenic disease manifests itself 
subsequent to service and it is contended that the disease is 
a result of exposure to ionizing radiation in service, a dose 
assessment as to the size and nature of the radiation must be 
made.

In this regard, as stated above, the veteran submitted 
evidence to show that he was diagnosed with a radiogenic 
disease and claimed that his exposure to radiation while in 
military service caused this disease.  Pursuant to the 
regulation--38 C.F.R. § 3.311(a)(2)(i)--the RO then requested 
a dose assessment from the DTRA.  As stated above, the DTRA 
responded in February 2000, by confirming that the veteran 
was present at Operation CROSSROADS.  As indicated above, the 
veteran's dose was reconstructed on the basis of his known or 
presumed activities at CROSSROADS.  It was estimated that the 
veteran accrued 0.76 rem while aboard Chowanoc from July 1, 
1946 until the ship's departure from the Bikini Atoll.  It 
was further noted that the veteran accrued 0.14 rem 
thereafter until he departed from the ship on November 18, 
1946.  It was noted that the dose that resulted from the 
contaminated water splashed onto the ship while spraying down 
target vessels was much less than 0.01 rem.  The veteran's 
total reconstructed dose was 0.9 rem, with an upper bound of 
2.2 rem.  It was noted that the veteran was exposed to 
contaminated water that splashed back onto the Chowanoc 
during the washdown of target ships.  This lead to a beta 
radiation dose of as much as 0.7 rem to the skin.  A skin 
dose assessment concluded that the radiation dose to the skin 
of the veteran's face, back, and hands was 2.9 rem.   

After receiving confirmation of radiation exposure, the RO 
properly referred the claim to the Director of Compensation 
and Pension for review who acted on behalf of the Under 
Secretary for Benefits in May 2000.  Due to the nature of the 
claim, the Director of Compensation and Pension requested an 
advisory opinion from the Under Secretary for Health 
regarding the relationship between the veteran's disability 
and exposure to ionizing radiation in service.  The veteran 
and his representative were apprised of this medical opinion 
request in a May 2000 letter.

Susan H. Mather, M.D., writing the opinion for the Under 
Secretary for Health, who as the Chief Public Health and 
Environmental Hazards Officer of the Veterans Health 
Administration, submitted a statement in June 2000.  Dr. 
Mather indicated that she had reviewed the Defense Threat 
Reduction Agency estimates that the veteran was exposed to 
the following doses of ionizing radiation during military 
service:  external neutron - 0.000 rem; external gamma - 0.9 
rem with an upper bound of 2.2 rem; and dose to the skin of 
the face, back, and hands -2.9 rem.  Dr. Mather opined that 
it was unlikely that the veteran's basal and squamous cell 
skin cancers could be attributed to exposure to ionizing 
radiation in service.  

As support for her opinion, Dr. Mather noted that the 
Committee on Interagency Radiation Research and Policy 
Coordination (CIRRPC) Science Panel Report Number 6, 1988 did 
not provide screening doses for skin cancer, and that skin 
cancer had been attributed to ionizing radiation at high 
doses, e.g., several hundred rads.  Dr. Mather indicated that 
according to the Health Effects of Exposure to Low Levels of 
Ionizing Radiation (BEIR V), 1990, pages 325-327, excess 
numbers of basal cell cancers also had been reported in skin 
which received estimated doses of 9 to 12 rads in margins of 
irradiated areas.  Dr. Mather also cited Ron, Skin Tumor Risk 
Among Atomic-Bomb Survivors in Japan, Cancer Causes and 
Control, Volume 9, 1988, page 395, and said that an increased 
risk for basal cell, but not squamous cell skin cancers had 
been seen in atomic bomb survivors.  (Ron et al., Skin Tumor 
Risk Among Atomic-Bomb Survivors in Japan, Cancer Causes and 
Control, Volume 9, 1988, page 395).

After receiving Dr. Mather's June 2000 report, the Director 
of Compensation and Pension advised the RO, in a letter dated 
in June 2000, that it was unlikely that the veteran's basal 
and squamous cell skin cancers could be attributed to 
ionizing radiation in service. 

Also of record is a September 2000 statement from Dr. S.  Dr. 
S. indicated that the veteran's exposure to the energy of two 
atomic bombs greatly potentiated his potential for skin 
cancers.  

Pursuant to the Board's remand, the veteran was afforded a VA 
examination in April 2002.  The veteran gave a history of 
basal cell carcinoma on his lateral left helix, and squamous 
cell carcinoma on the right angle of his jaw.  Upon physical 
examination, the veteran had several hyperkeratotic, 
erythematous 2 to 4 millimeter edematous patches on his 
scalp, nose, and cheeks.  He was diagnosed with a history of 
skin cancer.  The examiner noted that the veteran's changes 
could be seen with radiation exposure.  The examiner noted 
that there was an increased risk of non-melanotic skin 
cancer, such as basal cell carcinoma and squamous cell 
carcinoma, after radiation exposure.  She indicated that it 
was difficult to tell whether this was directly related to 
radiation exposure or cumulative sun exposure, or a 
combination of both.  

Consequently, although the VA examiner and the veteran's 
private physician speculate that the veteran's skin cancer 
could be related to his radiation exposure in service, given 
the conclusion by VA's Chief Public Health and Environmental 
Hazards Officer based on a thorough review of the veteran's 
radiation exposure and medical treatises, the Board finds 
that service connection cannot be granted under 38 C.F.R. 
§ 3.311.  Nevertheless, as will be discussed below, the 
evidence favors a grant of service connection for skin cancer 
on a direct basis due to sun exposure. 

Direct Service Connection 

Notwithstanding the foregoing, the U.S. Court of Appeals for 
the Federal Circuit has determined that the Veterans' Dioxin 
and Radiation Exposure Compensation Standards (Radiation 
Compensation) Act, Pub. L. No. 98-542, 98 Stat. 2724, 2727-29 
(1984), does not preclude a veteran from establishing service 
connection with proof of actual direct causation.  Combee v. 
Brown, 34 Fed.3d 1039 (Fed. Cir. 1994).  In the veteran's 
case, however, service connection is established not based on 
the veteran's exposure to radiation while in service, but 
based on his exposure to the tropical sun while in service.  

In the veteran's case, service medical records are negative 
for complaints, treatment, and diagnoses of skin cancer.  

As stated above, private medical records reveal that the 
veteran was diagnosed with basal cell carcinoma of the left 
ear in April 1997 and with squamous cell carcinoma of the jaw 
in November 1998.

Of record is a July 1999 statement from Dr. S.  Dr. S. 
indicated that he began treating the veteran in August 1994 
for treatment of lesions, including multiple actinic 
keratoses, induced by accumulation of solar damage in his 
skin over the years.  

Also of record are statements from Dr. S. dated from 
September 2000 to January 2002.  Dr. S. indicated that the 
veteran's exposure to the tropical sun while on active duty 
greatly potentiated his skin damage and potential for skin 
cancers.  Dr. S. indicated that there were reports of 
dermatologic literature correlating exposure of Armed Forces 
personnel to tropical sun alone (without exposure from atomic 
bomb blasts) as greatly potentiating skin sun damage and skin 
cancers.  

As stated above, the veteran was afforded a VA examination in 
April 2002.  He was diagnosed with a history of skin cancer, 
and the examiner noted that the veteran's changes could be 
seen with extensive sun exposure, as well as radiation 
exposure.  The examiner noted that there was an increased 
risk of non-melanotic skin cancer, such as basal cell 
carcinoma and squamous cell carcinoma, in fair skin 
individuals with extensive sun exposure.  She indicated that 
it was difficult to tell whether the veteran's skin cancer 
was directly related to radiation exposure or cumulative sun 
exposure, or a combination of both.  

After reviewing the evidence of record, and granting the 
veteran the benefit of the doubt in the matter, the Board 
finds that the veteran's skin cancer is related to service 
due to his in-service exposure to the tropical sun.  Although 
the evidence does not indicate that the veteran has had skin 
cancer of the back or hands, the evidence clearly shows that 
the veteran has a current disability as he has had skin 
cancer of the ear and of the face.  Additionally, the record 
contains competent medical evidence that links the veteran's 
skin cancer of the ear and of the face to service.  In this 
regard, both the VA examiner and the private medical 
physician have indicated that the veteran's skin cancer could 
be linked, at least in part, to sun exposure in service.  In 
fact, Dr. S. specifically indicated several times that the 
veteran received tropical sun exposure while in service, and 
exposure to tropical sun alone, even without exposure from 
atomic bomb blasts, greatly potentiates skin cancer.  
Therefore, the evidence taken as a whole tends toward the 
conclusion that the veteran's skin cancer was caused by his 
tropical sun exposure while in service.  Importantly, unlike 
the veteran's claim for service connection based on in-
service radiation exposure, the Board notes that none of the 
relevant medical evidence specifically refutes the claim of a 
connection between the veteran's skin cancer and his tropical 
sun exposure while in service. To that extent, the veteran's 
claim of service connection for skin cancer, to the extent 
that it pertains to basal and squamous cell carcinomas of 
exposed skin areas, is granted.  38 C.F.R. § 3.303.

Finally, the Board acknowledges that the Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 2096 
(2000) (codified as amended at 38 U.S.C.A. §§ 5100, 5102, 
5103, 5103A, 5106, 5107, 5126 (West Supp. 2002)) has been 
enacted during the pendency of this appeal.  The Act has 
clarified VA's duty to assist claimants in developing 
evidence pertinent to their claims and eliminated the 
previous requirement that a claim be well grounded before 
VA's duty to assist arises.  Additionally, certain 
notification requirements have been set out by the new law.  
Nevertheless, given that the Board's decision amounts to a 
grant of the benefit sought by the veteran on appeal, the 
Board finds that action to further comply with these new 
requirements is not necessary.  See Soyini v. Derwinski, 
1 Vet. App. 540, 546 (1991) (strict adherence to requirements 
in the law does not dictate an unquestioning, blind adherence 
in the face of overwhelming evidence in support of the result 
in a particular case; such adherence would result in 
unnecessarily imposing additional burdens on VA with no 
additional benefit flowing to the veteran); Sabonis v. Brown, 
6 Vet. App. 426,430 (1994) (remands which would only result 
in unnecessarily imposing additional burdens on VA with no 
benefit flowing to the veteran are to be avoided).


ORDER

Service connection is granted for basal cell carcinoma and 
squamous cell carcinoma on the claimed exposed areas of skin.



		
	MARK F. HALSEY
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  Meanwhile, 
please note these important corrections to the advice in the 
form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.

 

